Citation Nr: 1709962	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to undiagnosed illness and as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of throat and mouth cancer, to include as a result of undiagnosed illness and as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

An August 2014 Board decision denied service connection for hypertension and PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court granted a Joint Motion and remanded the claims to the Board for compliance with the Joint Motion.  

The Veteran failed to appear for a videoconference hearing scheduled in April 2013.  Accordingly, his hearing request is deemed withdrawn.

The Board previously remanded this matter for additional development in July 2015.  The development order in the remand included attempting to obtain private treatment records and obtaining VA examinations.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

VA treatment records dated in January 2011 reflect that the Veteran reported that he had applied for Social Security disability benefits.  The Social Security records may be relevant to the claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009). Upon remand, these records should be obtained.

The Board remanded this matter in July 2015 to obtain a medical opinion.  The examiner was asked to provide an opinion as to whether the Veteran's cancer was related to any specific exposure event during the Veteran's service in Southwest Asia.  In June 2016, a VA physician opined that it is unlikely that the Veteran's tongue cancer is related to any specific environmental exposure in Southwest Asia.  

A VA examination dated in December 2015 reflects a negative nexus opinion.   
The examiner opined that it is less likely than not that squamous cell carcinoma of the left tongue is related to service.  The examiner opined that the Veteran had several risk factors for squamous cell carcinoma, including using smokeless chewing tobacco for 13 years, smoking cigars, and alcohol consumption.

A January 2010 VA treatment note for PTSD shows that the Veteran reported that he began drinking heavily in 2003 to help him sleep.  A May 2010 VA general medical examination reflects that the Veteran reported that he started dipping tobacco in 1999 and progressed to using 2-4 cans per week.  The Veteran reported a habit of chewing on his tongue because of PTSD.  

The medical evidence raises a question as to whether the Veteran's alcohol and tobacco use are related to his service-connected PTSD.  The Board is remanding the case to obtain an addendum opinion addressing this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records that have not already been associated with the claims file.

2.  Obtain any relevant records, to include any decisions and underlying records, related to disability claims filed with SSA.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

3.  Request an addendum opinion from the June 2016 VA examiner.  If the examiner is unavailable, then please obtain an addendum opinion from an appropriate examiner.  The purpose of the addendum opinion is to address whether the Veteran's alcohol dependence and tobacco use are related to his service-connected PTSD.   

a) The examiner must specifically discuss whether the Veteran's use of smokeless tobacco and/or cigars was caused or aggravated by PTSD.  If the examiner is not qualified to reach a conclusion regarding such, a consultation with an appropriate psychiatric examiner should be secured.

b) The examiner must specifically discuss whether the Veteran's alcohol dependence was caused or aggravated by PTSD.  If the examiner is not qualified to reach a conclusion regarding such, a consultation with an appropriate psychiatric examiner should be secured.

c) The examiner should provide a complete rationale for the stated opinions.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

4.  Following completion of the requested development, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




